DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10-23-20 and 1-4-22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hsieh et al. (US20170023768).

Re claim 1, Hsieh et al. teaches for example in fig. 21 and 23 and Tables 21 and 23, an optical imaging system, comprising: a first lens (1110, 1210), a second lens (1120, 1220), a third lens (1130, 1230), a fourth lens (1140, 1240), and a fifth lens (1150, 1250), sequentially disposed from the first lens to the fifth lens from an object-side of the imaging system to an image-side of the imaging system (fig. 21, 23) and each having refractive power (Table 21, 23), wherein the fourth lens comprises a convex object-side surface (para. 0210, 0221), and wherein an expression 0.7<TL/f<1.0 is satisfied (Table 21, 23), where TL is a distance from an object-side surface of the first lens to an imaging plane, and f is an overall focal length of the optical imaging system.

Re claim 10, Hsieh et al. teaches for example in fig. 21 and 23 and Tables 21 and 23, an optical imaging system, comprising: a first lens (1110, 1210) comprising positive refractive power (para. 0207, 0218); a second lens (1120, 1220) comprising negative refractive power (para. 0208, 0219); a third lens (1130, 1230) comprising positive refractive power (para. 0209, 0220); a fourth lens (1140, 1240) comprising negative refractive power (para. 0210, 0221); and a fifth lens (1150, 1250) comprising positive refractive power (para. 0211, 0222) and a refractive index greater than 1.6 and less than 1.75 (Table 21, 23), wherein the first to fifth lenses are sequentially disposed from an object-side of the optical imaging system to an image-side of the optical imaging system (fig. 21, 23).

Re claim 18, Hsieh et al. further teaches for example in fig. 21 and 23 and Tables 21 and 23, an optical imaging system, comprising: a first lens group comprising a first lens (1110, 1210), a second lens (1120, 1220), and a third lens (1130, 1230), wherein a composite focal length of the first lens group is within a range from about 4.5 to about 5.1 (Table 21); and a second lens group comprising a fourth lens (1140, 1240) and a fifth lens (1150, 1250), wherein a composite focal length of the second lens group is within a range from about −11 to about −6.5 (Table 21), wherein the first to fifth lenses are sequentially disposed from an object-side of the optical imaging system to an image-side of the optical imaging system (fig. 21, 23).

Re claim 2, Hsieh et al. further teaches for example in fig. 21 and 23 and Tables 21 and 23, the first lens comprises a concave image-side surface (para. 0207, 0218).

Re claim 3, Hsieh et al. further teaches for example in fig. 21 and 23 and Tables 21 and 23, the second lens comprises a concave image-side surface (para. 0208, 0219).

Re claim 4, Hsieh et al. further teaches for example in fig. 21 and 23 and Tables 21 and 23, the third lens comprises a convex object-side surface (para. 0209, 0220).

Re claim 5, Hsieh et al. further teaches for example in fig. 21 and 23 and Tables 21 and 23, the fourth lens comprises a concave image-side surface (para. 0210, 0221).

Re claim 7, Hsieh et al. further teaches for example in fig. 21 and 23 and Tables 21 and 23, the first lens, the third lens, and the fifth lens comprise positive refractive power (Table 21, 23), and the second lens and the fourth lens comprise negative refractive power (Table 21, 23).

Re claim 8, Hsieh et al. further teaches for example in fig. 21 and 23 and Tables 21 and 23, a distance from an image-side surface of the third lens to the object-side surface of the fourth lens is greater than 0.9 mm and less than 1.7 mm (Table 21, 23).

Re claim 9, Hsieh et al. further teaches for example in fig. 21 and 23 and Tables 21 and 23, an expression 0.38<tan θ<0.50 is satisfied, where θ is a half angle of view of the optical imaging system (Table 21, 23).

Re claim 11, Hsieh et al. further teaches for example in fig. 21 and 23 and Tables 21 and 23, the fourth lens comprises a convex object-side surface (para. 0210, 0221).

Re claim 12, Hsieh et al. further teaches for example in fig. 21 and 23 and Tables 21 and 23, an expression 0.7<TL/f<1.0 (Table 21, 23) is satisfied, where TL is a distance from an object-side surface of the first lens to an imaging plane, and f is an overall focal length of the optical imaging system.

Re claim 13, Hsieh et al. further teaches for example in fig. 21 and 23 and Tables 21 and 23, an expression |f2/f1|<1.5 (Table 11, 13, 15) is satisfied, where f1 is a focal length of the first lens, and f2 is a focal length of the second lens.

Re claim 14, Hsieh et al. further teaches for example in fig. 21 and 23 and Tables 21 and 23, an expression 0<f/f3<1.9 (Table 21, 23) is satisfied, where f is an overall focal length of the optical imaging system, and f3 is a focal length of the third lens.

Re claim 16, Hsieh et al. further teaches for example in fig. 21 and 23 and Tables 21 and 23, an expression −1.0<f1G/f2G<−0.1 (Table 21, 23) is satisfied, where f1G is a composite focal length of the first lens, the second lens, and the third lens, and f2G is a composite focal length of the fourth lens and the fifth lens.

Re claim 17, Hsieh et al. further teaches for example in fig. 21 and 23 and Tables 21 and 23, an expression TL/2<f1 (Table 21, 23) is satisfied, where TL is a distance from an object-side surface of the first lens to the imaging plane, and f1 is a focal length of the first lens.

Re claim 19, Hsieh et al. further teaches for example in fig. 21 and 23 and Tables 21 and 23, a focal length of the fourth lens is within a range of about −8.0 to −3.0, and a focal length of the fifth lens is within a range of about 7 to 100 (Table 21, 23).

Re claim 20, Hsieh et al. further teaches for example in fig. 21 and 23 and Tables 21 and 23, an overall focal length of the optical imaging system is within a range of about 5.0 to 6.5, an overall length of the optical imaging system is within a range of about 5.0 to 5.6, and a half angle of view of the optical imaging system is within a range of about 21 to 31 (Table 21, 23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US20170023768).

Re claim 6, supra claim 1. 
But, the instant prior art of record fails to explicitly teach satisfying all of the claimed numerical expressions.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the placement of apertures, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of increasing optical performance and limiting optical variations and aberrations, as taught by Hsieh et al. (para. 0005-0006).

Re claim 15, supra claim 10. 
But, the instant prior art of record fails to explicitly teach satisfying all of the claimed numerical expressions.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the placement of apertures, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of increasing optical performance and limiting optical variations and aberrations, as taught by Hsieh et al. (para. 0005-0006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	11-2-22